                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEB                                                 271 Cadman Plaza East
F. #2013R01274                                      Brooklyn, New York 11201


                                                    February 21, 2020

By ECF

The Honorable Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:      United States v. Gary Kershner, et al.
                        Criminal Docket No. 13 CR 452 (ENV) (S-2)

Dear Judge Vitaliano:

                The government respectfully submits this letter to request that the government be
permitted to file its sentencing memorandum by February 24, 2020 at noon with respect to the
defendant Gary Kershner’s sentencing hearing, to be held on February 28, 2020. The
government’s sentencing memorandum is currently due by the end of the day today. See Order
dated February 6, 2020 (ordering the government to file its sentencing submission within seven
days of the defendant’s sentencing submission). The defendant’s counsel does not object to the
government’s request.




                                                            Respectfully submitted,

                                                            RICHARD P. DONOGHUE
                                                            United States Attorney
                                                            Eastern District of New York

                                                    By:              /s/
                                                            Mark E. Bini
                                                            Assistant U.S. Attorney
                                                            (718) 254-8761

Cc:    Clerk of the Court (ENV) (By ECF)
       Steve Zissou, Esq. (By ECF and E-mail)
